Citation Nr: 0101401	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the assignment of an evaluation in excess 
of 10 percent for bursitis of the left hip, from March 31, 
1995, to December 5, 1996.  

2.  Entitlement to the assignment of an evaluation in excess 
of 20 percent for bursitis of the left hip, from December 5, 
1996.  

3.  Entitlement to the assignment of an initial evaluation in 
excess of 40 percent for service-connected low back pain, 
with limitation of motion.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to May 
1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which entitlement to an increased 
(compensable) evaluation was denied for bursitis of the left 
hip.  The veteran perfected an appeal of the May 1996 
decision, and in a November 1997 hearing officer decision, an 
increased evaluation of 10 percent was granted for left hip 
bursitis, effective March 31, 1995.  In a June 1999 rating 
decision, an increased evaluation of 20 percent was granted 
for left hip bursitis with limitation of motion, effective 
December 5, 1996.  The veteran has indicated continued 
disagreement with the assigned evaluations.  

On appeal, the claim for an increased evaluation for left hip 
bursitis has been framed as two separate issues in order to 
recognize that the assignment of a 20 percent rating was made 
effective December 5, 1996; and thus, a 10 percent rating 
remains in effect for the period of March 31, 1995, to 
December 5, 1996.  As such, the propriety of the assignment 
of a higher rating for left hip bursitis must be considered 
for two separate periods of time.  

This appeal also comes before the Board from a February 1998 
decision of the Chicago RO, in which service connection was 
granted for disability described for rating purposes as 
limitation of motion, with the assignment of a 20 percent 
rating effective December 5, 1996.  In a June 1999 rating 
decision, this rating was increased to 40 percent, effective 
December 5, 1996.  The veteran has indicated continued 
disagreement with the initial evaluation assigned for his 
service-connected low back pain with limitation of motion.  

The Board notes that it has recharacterized the claim for a 
higher evaluation for low back pain in order to comply with 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the Court held that where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, adjudicators must consider whether separate, or 
"staged" ratings may be assigned for separate periods of 
time.

The record also indicates that the veteran requested a 
hearing before the Board in conjunction with both of the 
claims on appeal.  However, the record indicates that the 
veteran canceled a hearing before the Board which was 
scheduled for January 13, 1999, and that he also canceled a 
videoconference hearing scheduled for January 18, 2000.  
Following the date of the most recently canceled hearing, 
there is no indication that he wished to reschedule the 
hearing on a subsequent date.  As such, the Board finds that 
the veteran has effectively withdrawn his hearing request and 
that no further action is required with regard to a hearing.  

The Board further notes that at the time that the instant 
appeals were initiated, the veteran was represented by 
AMVETS.  However, in an October 1999 Memorandum which was 
received at the RO prior to the certification of the instant 
appeals to the Board, AMVETS effectively withdrew its 
representation of the veteran.  As such, the veteran is 
currently unrepresented.  

Finally, the record reflects that in December 1997, the 
veteran submitted a letter from the VA psychiatric clinic, 
indicating his treatment for depression and symptoms of post-
traumatic stress disorder (PTSD).  The veteran asked that 
this letter be considered in conjunction with his claims for 
higher ratings.  The record is unclear as to whether the 
veteran wishes to initiate a claim for service connection for 
a psychiatric disorder, and as such, this issue is referred 
to the RO for clarification and adjudication, if appropriate.  

The record also includes a VA Form 21-8940, received at the 
RO in August 1999, which constitutes a claim for entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  It does not appear that this 
claim has been adjudicated by the RO, and thus, it is also 
referred for appropriate action.  



REMAND

Having reviewed the record, the Board has concluded that 
additional evidentiary development is required prior to 
adjudication of the claims on appeal.  Initially, the Board 
notes that during the pendency of the instant claims, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C. § 5103A).  The Board finds that these revisions are 
applicable to the instant claim as they are more favorable 
than the prior statutory provisions.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The duty to 
assist, as outlined in the VCAA, includes the duty to make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  Furthermore, the Court has held 
that VA has constructive notice of documents generated by VA, 
even if the documents have not been made part of the record 
in a claim for benefits. Bell v. Derwinski, 2 Vet.App. 611 
(1992).  

In a March 31, 1995 statement, the veteran indicated that he 
was claiming increased benefits for his service-connected hip 
condition, and he noted that he had received outpatient 
treatment for this problem a "couple of months ago" at the 
VA Hospital W/S (Westside).  In a June 1996 statement, the 
veteran indicated that he continued to be treated for his 
back and his hips at VA hospitals.  At his personal hearing 
before a local hearing officer in December 1996, the veteran 
testified that he goes to Westside for treatment of his back 
and hips whenever he can't take the pain anymore, and he 
indicated that he had also received treatment for these 
problems at the Hines VA Hospital.  

It is not clear from the record that an attempt has been made 
to obtain outpatient treatment records (corresponding to the 
current appeals period) from either VA hospital where the 
veteran has reported treatment for his service-connected 
disabilities.  On remand, the RO will have the opportunity to 
seek and obtain the veteran's VA treatment records from both 
the Hines and Westside VA facilities, so that this 
documentation may be considered in conjunction with his 
appeals.  The Board is of the opinion that this action is 
necessary in light of the VCAA and the Court's holding in 
Bell, supra.  On remand, the RO will also have the 
opportunity to conduct a search for any existing private 
medical records which the veteran adequately identifies, as 
he indicated private treatment for back and hip problems at 
the time of his December 1996 VA examination.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran in 
order to request information regarding 
the dates and location of any outpatient 
or hospital treatment he has received for 
his service-connected low back and left 
hip disabilities, from either VA or 
private sources, during the current 
appeals period.  Utilizing the 
information provided by the veteran and 
upon obtaining the appropriate 
authorization, the RO should contact all 
named caregivers and facilities in order 
to request copies of the veteran's 
treatment records.  In particular, the RO 
should attempt to obtain all of the 
veteran's VA treatment records, to 
include records from VA Westside and 
Hines hospitals, where he has reported 
treatment for his service-connected 
disabilities, for the period of 1994 to 
the present time. 

2.  The RO should also review the claims 
file and undertake any additional 
development required under the Veterans 
Claims Assistance Act of 2000.  In doing 
so, the RO should determine whether 
additional VA medical examinations are 
necessary. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted under applicable laws and 
regulations.  The veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to ensure that all 
pertinent medical records are obtained.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






